DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Regarding claim 1, line 7 recites “a database of the cloud server” and line 10 recites “a cloud server”.  It should be corrected as - - a database of a cloud server - - and - - the cloud server - - respectively.  
Claims 2-4 and 6-9, the claims are dependent on claim 1.  Therefore, the claims are also rejected.
Appropriate correction is required.
Response to Argument
Applicant's arguments, filed 07/22/2022, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claim 5 is canceled.
Claims 1-4 and 6-9 are pending.
Claims 10-20 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 20150067136) in view of Gorajala Chandra et al. (U.S. 20170150322).
For claim 1, Chang et al. disclose a method for network device deployment, the method comprising: 
receiving an installation job at a mobile application of an installer device (Fig. 1, [0015]-[0018].  Technician device 105 may comprise, but is not limited to, a personal computer, a tablet device, a mobile device, a smart phone, a telephone, a remote control device, a network computer, or other similar microcomputer-based device.  A camera may be provided on technician device 105 thus technician device 105 may also be capable of transmitting, receiving, and processing data corresponding to pictures taken by technician device 105's camera.  Technician device 105 may have a camera and application enabling it to read bar codes or a receiver and application enabling it to obtain Bluetooth or RFID tag information.); 
5using the mobile application, scanning a code of a network device at a customer location to obtain network device information (Fig. 1, [0015]-[0021].  Technician device 105 may have a camera and application enabling it to read bar codes or a receiver and application enabling it to obtain Bluetooth or RFID tag information.  The access point data captured by technician device 105 from first AP 210 may comprise a Media Access Control (MAC) address of first AP 210, a serial number of first AP 210, or model information corresponding to first AP 210. Moreover, the access point data may comprise a serial number of an antenna associated with first AP 210 and model information of the antenna associated with first AP 210. Information regarding the antenna may be used latter by backend server 110 to perform a radio coverage calculation for first AP 210.  Technician device 105 may capture GPS information corresponding to a location of first access point 210 and include this in the access point data.); and 
sending the network device information and location information of the network device at the customer location to a cloud server for location specific configuration of the network device
(at least Fig. [0022].  Technician device 105 may transmit the access point data to backend server 110. For example, once backend server 110 receives the access point data, it may respond to technician device 105 with a notification that communication is complete.   Backend server 110 may perform, but is not limited to, the following tasks: trace route the IP address of the AP, Check the area information matches to the switch information, ensure the AP is assigned to the proper AP/interface group based on the area information.  Furthermore, technician device 105 may receive, from backend server 110, post-check results corresponding to first access point 210. The post-check results may be based on the transmitted access point data. The post-check results may comprise information on how to fix the problem with how first AP 210 was deployed as determined by the post-check. For example, the post-check results may have determined that the antenna was configured incorrectly. Consequently, the post-check results may instruct the technician to adjust the antenna to the proper configuration.)  However, Chang et al. do not disclose a serial number of the network device and media access control (MAC) address information of the network device are not stored at a database of the cloud server prior to scanning the code of the network device at the customer location; and wherein the location information of the network device is dynamically associated with the serial number of the network device and the MAC address information of the network device at the cloud server after scanning the code of the network device at the customer location.
In the same field of endeavor, Gorajala Chandra et al. disclose a serial number of the network device and media access control (MAC) address information of the network device are not stored at a database of the cloud server prior to scanning the code of the network device at the customer location; and wherein the location information of the network device is dynamically associated with the serial number of the network device and the MAC address information of the network device at the cloud server after scanning the code of the network device at the customer location (at least [0005], and [0031]-[0032].   When a large number of APs are deployed in an enterprise network, the wireless APs are connected to a wireless access point controller (AC) and are managed by the AC. The AC may also be a cloud-based AC that manages APs across the Internet.   The barcode may contain an identification of network appliance 100, such as a unique serial number and/or media access control (MAC) address of network appliance 100.   A mobile device (e.g., a smartphone, a tablet computer or the like) (not shown) with an optical barcode reader and/or a camera may be placed near network appliance 100 and scan the barcode. Data encoded by the barcode, (e.g., the identification of network appliance 100) is decoded by a barcode decode engine of the mobile device. The current position of the mobile device is also captured by the mobile device. The identification of network appliance 100 and the current position of the mobile device are transferred from the device to a network appliance controller (not shown).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Chang et al. as taught by Gorajala Chandra et al. for purpose of maintenaning and debugging by a wireless access point controller in a large wireless local area network (WLAN) environment.
For claim 2, the combination of Chang et al. and Gorajala Chandra et al. disclose the method of claim 1.  Chang et al. disclose wherein the code of the network device comprises a two-dimensional (2D) barcode on a surface of the network device or on a packaging of the network device (at least [0018].   The bar code may comprise a matrix barcode (e.g. two-dimensional barcode) located on first access point 210.)
For claim 3, the combination of Chang et al. and Gorajala Chandra et al. disclose the method of claim 2.  Chang et al. disclose the 2D barcode on the network device comprises a Quick Response (QR) code on the network device (at least [0011].   Embodiments of the disclosure may provide a methodology to quickly deploy massive amounts of APs in a timely manner by utilizing, for example, a Quick Response (QR) Code, pattern recognition, RFID, or Bluetooth to obtain AP information in combination with an intelligent back-end system. Using QR codes is one cost-effective implementation.)   
For claim 4, the combination of Chang et al. and Gorajala Chandra et al. disclose the method of claim 3.  Chang et al. disclose wherein the QR code on the network device contains at least one of the serial number of the network device, a device type of the 20network device, and the MAC address information of the network device (at least [0019].  The access point data captured by technician device 105 from first AP 210 may comprise a Media Access Control (MAC) address of first AP 210, a serial number of first AP 210, or model information corresponding to first AP 210. Moreover, the access point data may comprise a serial number of an antenna associated with first AP 210 and model information of the antenna associated with first AP 210. Information regarding the antenna may be used latter by backend server 110 to perform a radio coverage calculation for first AP 210.)
For claim 6, the combination of Chang et al. and Gorajala Chandra et al. disclose the method of claim 1.  Chang et al. disclose wherein the installer device comprises a mobile phone (Fig. 1, [0015]-[0018].  Technician device 105 may comprise, but is not limited to, a personal computer, a tablet device, a mobile device, a smart phone, a telephone, a remote control device, a network computer, or other similar microcomputer-based device.) 
30	 	For claim 7, the combination of Chang et al. and Gorajala Chandra et al. disclose the method of claim 1.  Chang et al. disclose wherein the network device comprises a wireless communications device that is compatible with a wireless local area network (WLAN) communications protocol (at least [0022].  Check the area information matches to the switch information; [0032] 10. Ensure the AP Control And Provisioning of Wireless Access Points (CAPWAP) tunnel is established with a wireless LAN controller (WLC)).
For claim 8, the combination of Chang et al. and Gorajala Chandra et al. disclose the method of claim 1.  Chang et al. disclose wherein the wireless communications device comprises a wireless access point (AP) (at least [0018].   Once first AP 210 is installed and powered, the technician may use technician device 105 to scan a bar code or receive a wireless signal from first AP 210 (and/or from an antenna associated with first AP 210) in order to obtain access point data from first access point 210.) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 20150067136) in view of Gorajala Chandra et al. (U.S. 20170150322) and further in view of Shionozaki (U.S. 20190272771).
For claim 9, the combination of Chang et al. and Gorajala Chandra et al. do not disclose the method of claim 1, wherein the network device comprises a wired 5communications device that is compatible with a wired local area network (LAN) communications protocol.
	In the same field of endeavor, Shionozak discloses wherein the network device comprises a wired 5communications device that is compatible with a wired local area network (LAN) communications protocol (at least [0128].   The kiosk terminal is installed, the user can directly connect (USB connection, a wired LAN, etc.) his/her own information processing terminal (smartphone, PC, game console, etc.), and install software or content.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Chang et al. as taught by Shionozak for purpose of providing the resources to the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  10/06/2022